Name: Commission Regulation (EU) 2019/220 of 6 February 2019 amending Regulation (EC) No 865/2006 laying down detailed rules concerning the implementation of Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein
 Type: Regulation
 Subject Matter: natural environment;  environmental policy;  marketing;  tariff policy;  technology and technical regulations;  animal product
 Date Published: nan

 7.2.2019 EN Official Journal of the European Union L 35/3 COMMISSION REGULATION (EU) 2019/220 of 6 February 2019 amending Regulation (EC) No 865/2006 laying down detailed rules concerning the implementation of Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 338/97 of 9 December 1996 on the protection of species of wild fauna and flora by regulating trade therein (1), and in particular Article 19(4) thereof, Whereas: (1) The purpose of Commission Regulation (EC) No 865/2006 (2) is to implement Regulation (EC) No 338/97 and to ensure full compliance with the provisions of the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) (the Convention). (2) At the seventeenth meeting of the Conference of the Parties to the Convention, certain changes to CITES Resolution Conf. 11.20 (Rev. CoP17) relating to the trade in live elephants and rhinoceroses were agreed. At the same meeting, the list of standard references for nomenclature annexed to CITES Resolution Conf. 12.11 (Rev. CoP17), which is to be used to indicate scientific names of species in permits and certificates, was restructured and updated. (3) At its 67th meeting, the Standing Committee of the Convention adopted revised guidelines for the submission of annual reports. The guidelines comprise revised codes that are to be included in the description of specimens and units of measure that are to be used in permits and certificates. (4) The changes to CITES Resolutions Conf. 11.20 and Conf. 12.11 and the revised codes and units of measure need to be reflected in Regulation (EC) No 865/2006. (5) Therefore, Regulation (EC) No 865/2006 should be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Trade in Wild Fauna and Flora, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 865/2006 is amended as follows: (1) The following Article 5b is inserted: Article 5b Specific content of permits and certificates for live rhinoceros and live elephants Permits and certificates issued under Article 4 or Article 5 of Regulation (EC) No 338/97 for import or re-export of live rhinoceroses or live elephants from populations included in Annex B to that Regulation shall contain a condition stating that horn or ivory from those animals or from their progeny may not enter commercial trade or commercial activities within the Union. In addition, live rhinoceroses or live elephants from those populations shall not be subject to trophy hunting outside of their historic range.; (2) Annexes VII and VIII are replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 February 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 61, 3.3.1997, p. 1. (2) Commission Regulation (EC) No 865/2006 of 4 May 2006 laying down detailed rules concerning the implementation of Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein (OJ L 166, 19.6.2006, p. 1). ANNEX ANNEX VII Codes to be included in the description of specimens and units of measure to be used in permits and certificates pursuant to Article 5(1) and (2): Description Trade term code Preferred unit Alternative unit Explanation baleen BAL kg no. whalebone bark BAR kg tree bark (raw, dried or powdered; unprocessed) body BOD no. kg substantially whole dead animals, including fresh or processed fish, stuffed turtles, preserved butterflies, reptiles in alcohol, whole stuffed hunting trophies, etc. bone BON kg no. bones, including jaws calipee CAL kg calipee or calipash (turtle cartilage for soup) carapace CAP no. kg raw or unworked whole shells of Testudines species carving CAR kg no. carved products other than ivory, bone or horn  for example coral and wood (including handicrafts). N.B: Ivory carvings should be specified as such (see below - IVC). Also, for species from which more than one type of product may be carved (e.g. horn and bone), the trade term code should indicate the type of product in trade (e.g. bone carving BOC or horn carving - HOC), where possible. carving  bone BOC kg no. bone carving carving  horn HOC kg no. horn carving carving  ivory IVC kg no. ivory carvings, including e.g. smaller worked pieces of ivory (knife handles, chess sets, mahjong sets etc.). NB: Whole carved tusk should be reported as tusks (see TUS below). Jewellery made from carved ivory should be reported as jewellery  ivory (see IJW below). caviar CAV kg unfertilized dead processed eggs from all species of Acipenseriformes; also known as roe chips CHP kg chips of timber, especially Aquilaria spp., Gyrinops spp. and Pterocarpus santalinus claw CLA no. kg claws  e.g. of Felidae, Ursidae or Crocodylia (NB: turtle claws are usually scales and not real claws) cloth CLO m2 kg cloth  if the cloth is not made entirely from the hair of a CITES species, the weight of hair of the species concerned should instead, if possible, be recorded under HAI coral (raw) COR no. kg raw or unworked coral and coral rock (also live rock and substrate) [as defined in Resolution Conf. 11.10 (Rev. CoP15)]. Coral rock should be recorded as Scleractinia spp. NB: the trade should be recorded by number of pieces only if the coral specimens are transported in water. Live rock (transported moist in boxes) should be reported in kg; coral substrate should be reported as number of pieces (since these are transported in water as the substrate to which non-CITES corals are attached). cosmetics COS g ml cosmetics which include extracts of CITES- listed species. The quantity should reflect the amount of CITES-listed species present. culture CUL no. of flasks, etc. cultures of artificially propagated plants derivatives DER kg/l derivatives (other than those included elsewhere in this table) dried plant DPL no. dried plants  e.g. herbarium specimens ear EAR no. ears  usually elephant egg EGG no. kg whole dead or blown eggs (see also caviar) egg (live) EGL no. kg live fertilized eggs  usually birds and reptiles but includes fish and invertebrates eggshell ESH g/kg raw or unworked eggshell except whole eggs extract EXT kg l extract  usually plant extracts feather FEA kg/no. of wings no. feathers  in the case of objects (e.g. pictures) made of feathers, record the number of objects fibre FIB kg m fibres  e.g. plant fibre but includes strings of tennis rackets fin FIN kg fresh, frozen or dried fins and parts of fins (including flippers) fingerlings FIG kg no. juvenile fish of one or two years of age for the aquarium trade, hatcheries or for release operations flower FLO kg flowers flower pot FPT no. flower pots made from parts of a plant  e.g. treefern fibres (NB: live plants traded in so- called community pots should be recorded as live plants, not as flower pots) frog legs LEG kg frog legs fruit FRU kg fruit foot FOO no. feet  e.g. of elephant, rhinoceros, hippopotamus, lion, crocodile, etc. fur products (large) FPL no. large manufactured products of fur  e.g. bear or lynx fur blankets or other fur products of a substantial size. fur product (small) FPS no. small manufactured products of fur- including handbags, key fobs, purses, pillows, trim, etc. gall GAL kg gall gall bladder GAB no. kg gall bladder garment GAR no. garments  including gloves and hats but not shoes. Includes trimming or decoration on garments genitalia GEN kg no. castrates and dried penes gill plates GIL no. gill plates (e.g. for sharks) graft rootstock GRS no. graft rootstocks (without the grafts) hair HAI kg g hair  includes all animal hair, e.g. of elephant, yak, vicuÃ ±a, guanaco hair products HAP no. g products made of hair (e.g. elephant hair bracelets) horn HOR no. kg horns  includes antlers jewellery JWL no. g jewellery  including bracelets, necklaces, and other items of jewellery from products other than ivory (e.g. wood, coral, etc.) jewellery  ivory IJW no. g jewellery made of ivory leather product (large) LPL no. large manufactured products of leather  e.g. briefcases, furniture, suitcases, travel trunks leather product (small) LPS no. small manufactured products of leather  e.g. belts, braces, bicycle saddles, cheque book or credit card holders, handbags, key fobs, notebooks, purses, shoes, tobacco pouches, wallets, watch-straps and trim live LIV no. kg live animals and plants leaf LVS kg no. leaves logs LOG m3 all wood in the rough, whether or not stripped of bark or sapwood, or roughly squared, for processing notably into sawn wood, pulpwood or veneer sheets. NB: trade in logs of special purpose timbers traded by weight (e.g. lignum vitae, Guaiacum spp.) should be recorded in kg meat MEA kg meat, including flesh of fish if not whole (see body), fresh or unprocessed meat as well as processed meat (e.g. smoked, raw, dried, frozen or tinned) medicine MED kg/l medicine musk MUS g musk oil OIL kg l oil  e.g. from turtles, seals, whales, fish, various plants pearl PRL no. pearl (e.g. for Strombus gigas) piano keys KEY no. ivory piano keys (e.g. one standard piano would be 52 ivory piano keys) piece  bone BOP kg pieces of bone, not manufactured piece  horn HOP kg pieces of horn, not manufactured  includes scrap piece  ivory IVP kg ivory pieces, not manufactured  includes scrap plate PLA m2 plates of fur skins  includes rugs if made of several skins plywood PLY m2 m3 material consisting of three or more sheets of wood glued and pressed one on the other and generally disposed so that the grains of successive layers are at an angle powder POW kg powder pupae PUP no. butterfly pupae root ROO no. kg roots, bulbs, corms or tubers NB: For the agarwood-producing taxa Aquilaria spp. and Gyrinops spp., the preferred unit is kilograms. The alternative unit is number. rug RUG no. rugs sawfish rostrum ROS no. kg sawfish rostrum sawn wood SAW m3 wood simply sawn lengthwise or produced by a profile-chipping process; normally exceeds 6mm in thickness. NB: trade in sawn wood of special purpose timbers traded by weight (e.g. lignum vitae, Guaiacum spp.) should be recorded in kg scale SCA kg scales  e.g. of turtle, other reptiles, fish, pangolin seed SEE kg seeds shell SHE no. kg raw or unworked shell of molluscs side SID no. sides or flanks of skins; does not include crocodilian Tinga frames (see under skin) skeleton SKE no. substantially whole skeletons skin SKI no. substantially whole skins, raw or tanned, including crocodilian Tinga frames, external body lining, with or without scales skin piece SKP kg skin pieces  including scraps, raw or tanned skull SKU no. skulls soup SOU kg l soup  e.g. of turtle specimen (scientific) SPE kg/l/ml/no. scientific specimens  includes blood, tissue (e.g. kidney, spleen, etc.), histological preparations, preserved museum specimens, etc. stem STE no. kg plant stems NB: For the agarwood-producing taxa Aquilaria spp. and Gyrinops spp., the preferred unit is kilograms. The alternative unit is number. swim bladder SWI kg hydrostatic organ, including isinglass/sturgeon glue tail TAI no. kg tails  e.g. of caiman (for leather) or fox (for garment trimming, collars, boas, etc.), also includes flukes of cetaceans. tooth TEE no. kg teeth  e.g. of whale, lion, hippopotamus, crocodile, etc. timber TIM m3 kg raw timber except saw-logs and sawn wood trophy TRO no. trophy  all the trophy parts of one animal if they are exported together: e.g. horns (2), skull, cape, back skin, tail and feet (i.e. ten specimens) constitute one trophy. But if, for example, the skull and horns are the only specimens of an animal that are exported, then these items together should be recorded as one trophy. Otherwise the items should be recorded separately. A whole stuffed body is recorded under BOD. A skin alone is recorded under SKI. Trade in full mount, shoulder mount and half mount, along with any corresponding parts of the same animal exported together on the same permit, should be reported as 1 TRO trunk TRU no. kg elephant trunk. NB: An elephant trunk exported with other trophy items from the same animal on the same permit as part of a hunting trophy should be reported as TRO. tusk TUS no. kg substantially whole tusks, whether or not worked. Includes tusks of elephant, hippopotamus, walrus, narwhal, but not other teeth veneer sheets  rotary veneer VEN m3 kg thin layers or sheets of wood of uniform thickness, usually 6mm or less in thickness, usually peeled (rotary veneer) or sliced (sliced veneer), for use in making plywood, for veneering furniture, veneer containers, etc.  sliced veneer VEN m2 kg wax WAX kg Wax wood product WPR no. kg manufactured wood products, including finished wood products such as furniture and musical instruments. Key to units of measure Unit of measure Unit code grams g kilograms kg liters l cubic centimeters cm3 milliliters ml meters m square meters m2 cubic meters m3 number of specimens no. NB. If no unit of measure is specified, the unit will be assumed to be number (e.g. of live animals). ANNEX VIII Standard references for nomenclature to be used pursuant to Article 5(4) to indicate scientific names of species in permits and certificates FAUNA Taxon concerned Taxonomic reference MAMMALIA all MAMMALIA taxa  with the exception of the recognition of the following names for wild forms of species (in preference to names for domestic forms): Bos gaurus, Bos mutus, Bubalus arnee, Equus africanus, Equus przewalskii, and  with the exception of the taxa noted under the different Mammalia orders below Wilson, D. E. & Reeder, D. M. (ed.) (2005): Mammal Species of the World. A Taxonomic and Geographic Reference. Third edition, Vol. 1-2, xxxv + 2142 pp. Baltimore (John Hopkins University Press). ARTIODACTYLA Camelidae Lama guanicoe Wilson, D. E. & Reeder, D. M. (1993): Mammal Species of the World: a Taxonomic and Geographic Reference. Second edition. xviii + 1207 pp., Washington (Smithsonian Institution Press). CETACEA Balaenopteridae Balaenoptera omurai Wada, S., Oishi, M. & Yamada, T. K. (2003): A newly discovered species of living baleen whales. - Nature, 426: 278-281. Delphinidae Orcaella heinsohni Beasly, I., Robertson, K. M. & Arnold, P. W. (2005): Description of a new dolphin, the Australian Snubfin Dolphin, Orcaella heinsohni sp. n. (Cetacea, Delphinidae). -- Marine Mammal Science, 21(3): 365-400. Delphinidae Sotalia fluviatilis Sotalia guianensis Caballero, S., Trujillo, F., Vianna, J. A., Barrios-Garrido, H., Montiel, M. G., BeltrÃ ¡n-Pedreros, S., Marmontel, M., Santos, M. C., Rossi-Santos, M. R. & Baker, C. S. (2007). Taxonomic status of the genus Sotalia: species level ranking for tucuxi (Sotalia fluviatilis) and costero (Sotalia guianensis) dolphins. - Marine Mammal Science, 23: 358-386. Delphinidae Sousa plumbea Sousa sahulensis Jefferson, T. A.& Rosenbaum, H. C. (2014): Taxonomic revision of the humpback dolphins (Sousa spp.), and description of a new species from Australia. - Marine Mammal Science, 30(4): 1494-1541. Delphinidae Tursiops australis Charlton-Robb, K., Gershwin, L.-A., Thompson, R., Austin, J., Owen, K. & McKechnie, S. (2011): A new dolphin species, the Burrunan Dolphin Tursiops australis sp. nov., endemic to southern Australian coastal waters. - PLoS ONE, 6 (9): e24047. Iniidae Inia araguaiaensis Hrbek, T., da Silva, V. M. F., Dutra, N., Gravena, W., Martin, A. R. & Farias, I. P. (2014): A new species of river dolphin from Brazil or: How little do we know our biodiversity. - PLoS ONE 83623: 1-12. Phocoenidae Neophocaena asiaeorientalis Jefferson, T. A. & Wang, J. Y. (2011): Revision of the taxonomy of finless porpoises (genus Neophocaena): The existence of two species. - Journal of Marine Animals and their Ecology, 4 (1): 3-16. Physeteridae Physeter macrocephalus Rice, D. W., (1998): Marine Mammals of the World: Systematics and Distribution  Society of Marine Mammalogy Special Publication Number 4, The Society for Marine Mammalogy, Lawrence, Kansas. Platanistidae Platanista gangetica Rice, D. W., (1998): Marine Mammals of the World: Systematics and Distribution  Society of Marine Mammalogy Special Publication Number 4, The Society for Marine Mammalogy, Lawrence, Kansas. Ziphiidae Mesoplodon hotaula Dalebout, M. L., Scott Baker, C., Steel, D., Thompson, K., Robertson, K. M., Chivers, S. J., Perrin, W. F., Goonatilake, M., Anderson, C. R., Mead, J. G., Potter, C. W., Thompson, L., Jupiter, D. and Yamada, T. K. (2014): Resurrection of Mesoplodon hotaula Deraniyagala 1963: A new species of beaked whale in the tropical Indo-Pacific. - Marine Mammal Science, 30 (3): 10811108. PRIMATES Atelidae Ateles geoffroyi Rylands, A. B., Groves, C. P., Mittermeier, R. A., Cortes-Ortiz, L. & Hines, J. J. (2006): Taxonomy and distributions of Mesoamerican primates. - In: A. Estrada, P. Garber, M. Pavelka and L. Luecke (eds), New Perspectives in the Study of Mesoamerican Primates: Distribution,Ecology, Behavior and Conservation, pp. 29-79. Springer, New York, USA. Aotidae Aotus jorgehernandezi Defler, T. R. & Bueno, M. L. (2007): Aotus diversity and the species problem.  Primate Conservation, 22: 55-70. Cebidae Callithrix manicorensis Garbino, T. & Siniciato, G. (2014): The taxonomic status of Mico marcai (Alperin 1993) and Mico manicorensis (van Roosmalen et al. 2000) (Cebidae, Callitrichinae) from Southwestern Brazilian Amazonia. - International Journal of Primatology, 35 (2): 529-546. (for Mico marcai lumped with Mico manicorensis treated as Callithrix manicorensis under CITES] Cebidae Cebus flavius Oliveira, M. M. de & Langguth, A. (2006): Rediscovery of Marcgrave's Capuchin Monkey and designation of a neotype for Simia flava Schreber, 1774 (Primates, Cebidae). - Boletim do Museu Nacional do Rio de Janeiro, N.S., Zoologia, 523: 1-16. Cebidae Mico rondoni Ferrari, S. F., Sena, L., Schneider, M. P. C. & JÃ ºnior, J. S. S. (2010): Rondon's Marmoset, Mico rondoni sp. n., from southwestern Brazilian Amazonia. - International Journal of Primatology, 31: 693-714. Cebidae Saguinus ursulus Gregorin, R. & de Vivo, M. (2013): Revalidation of Saguinus ursula Hoffmannsegg (Primates: Cebidae: Callitrichinae). - Zootaxa, 3721 (2): 172-182. Cebidae Saimiri collinsi Merces, M. P., Alfaro, J. W. L., Ferreira, W. A. S., Harada, M. L. & JÃ ºnior, J. S. S. (2015): Morphology and mitochondrial phylogenetics reveal that the Amazon River separates two eastern squirrel monkey species: Saimiri sciureus and S. collinsi. - Molecular Phylogenetics and Evolution, 82: 426-435. Cercopithecidae Cercopithecus lomamiensis Hart, J.A., Detwiler, K.M., Gilbert, C.C., Burrell, A.S., Fuller, J.L., Emetshu, m., Hart, T.B., Vosper, A., Sargis, E.J. & Tosi, A.J. (2012): Lesula: A new species of Cercopithecus monkey endemic to the Democratic Republic of Congo and implications for conservation of Congo's Central Basin. - PLoS ONE, 7 (9): e44271. Cercopithecidae Macaca munzala Sinha, A., Datta, A., Madhusudan, M. D. & Mishra, C. (2005): Macaca munzala: A new species from western Arunachal Pradesh, northeastern India. - International Journal of Primatology,26(4): 977-989: doi: 10.1007/s10764-005-5333-3. Cercopithecidae Rhinopithecus strykeri Geismann, T., Lwin, N., Aung, S. S., Aung, T. N., Aung, Z. M., Hla, T. H., Grindley, M. & Momberg, F. (2011): A new species of snub-nosed monkey, genus Rhinopithecus Milne-Edwards, 1872 (Primates, Colobinae), from Northern Kachin State, Northeastern Myanmar. - Amer. J. Primatology, 73: 96-107. Cercopithecidae Rungwecebus kipunji Davenport, T. R. b., Stanley, W. t., Sargis, E. j., de Luca, D. w., Mpunga, N. E., Machaga, S. J. & Olson, L. E. (2006): A new genus of African monkey, Rungwecebus: Morphology, ecology, and molecular phylogenetics. - Science, 312: 1378-1381. Cercopithecidae Trachypithecus villosus Brandon- Jones, d., Eudey, A. A., Geissmann, t., Groves, C. p., Melnick, D. j., Morales J. C., Shekelle, M. & Steward, C.-B. (2004): Asian primate classification. - International Journal of Primatology, 25: 97-163. Cercopithecidae Cheirogaleus lavasoensis Thiele, d., Razafimahatratra, E. & Hapke, A. (2013): Discrepant partitioning of genetic diversity in mouse lemurs and dwarf lemurs  biological reality or taxonomic bias? - Molecular Phylogenetics and Evolution, 69: 593-609. Cercopithecidae Microcebus gerpi Radespiel, U., Ratsimbazafy, J. H., Rasoloharijaona, S., Raveloson, H., Andriaholinirina, N., Rakotondravony, R., Randrianarison, R. M. & Randrianambinina, B. (2012): First indications of a highland specialist among mouse lemurs (Microcebus spp.) and evidence for a new mouse lemur species from eastern Madagascar. - Primates, 53: 157-170. Cercopithecidae Microcebus marohita Microcebus tanosi Rasoloarison, R. M., Weisrock, D. W., Yoder, A. D., Rakotondravony, D. & Kappeler, P. M. [2013]: Two new species of mouse lemurs (Cheirogaleidae: Microcebus) from Eastern Madagascar. - International Journal of Primatology, 34: 455-469. Hylobatidae Nomascus annamensis Van Ngoc Thinh, Mootnick, A. R., Vu Ngoc Thanh, Nadler, T. & Roos, C. (2010): A new species of crested gibbon from the central Annamite mountain range. - Vietnamese Journal of Primatology, 4: 1-12. Lorisidae Nycticebus kayan Munds, R.A., Nekaris, K.A.I. & Ford, S.M. (2013): Taxonomy of the bornean slow loris, with new species Nycticebus kayan (Primates, Lorisidae). - American Journal of Primatology, 75: 46-56. Pitheciidae Cacajao melanocephalus Cacajao oukary Ferrari, S. F., Guedes, P. G., Figueiredo-Ready, W. M. B. & Barnett, A. A. (2014): Reconsidering the taxonomy of the Black-faced Uacaris, Cacajao melanocephalus group (Mammalia: Pitheciidae), from the northern Amazon Basin. - Zootaxa, 3866 (3): 353-370. Pitheciidae Callicebus aureipalatii Wallace, R. B., GÃ ³mez, H., Felton, A. & Felton, A. (2006): On a new species of titi monkey, genus Callicebus Thomas (Primates, Pitheciidae), from western Bolivia with preliminary notes on distribution and abundance. - Primate Conservation, 20: 29-39. Pitheciidae Callicebus caquetensis Defler, T. R., Bueno, M. L. & GarcÃ ­a, J. (2010): Callicebus caquetensis: a new and Critically Endangered titi monkey from southern CaquetÃ ¡, Colombia. - Primate Conservation, 25: 1-9. Pitheciidae Callicebus vieira Gualda-Barros, J., Nascimento, F. O. & Amaral, M. K. (2012): A new species of Callicebus Thomas, 1903 (Primates, Pitheciidae) from the states of Mato Grosso and ParÃ ¡, Brazil. - PapÃ ©is Avulsos de Zoologia (SÃ £o Paulo), 52: 261-279. Pitheciidae Callicebus miltoni Dalponte, J. C., Silva, F. E. & Silva JÃ ºnior, J. S. (2014): New species of titi monkey, genus Callicebus Thomas, 1903 (Primates, Pitheciidae), from Southern Amazonia, Brazil. - PapÃ ©is Avulsos de Zoologia, SÃ £o Paulo, 54: 457-472. Pitheciidae Pithecia cazuzai Pithecia chrysocephala Pithecia hirsuta Pithecia inusta Pithecia isabela Pithecia milleri Pithecia mittermeieri Pithecia napensis Pithecia pissinattii Pithecia rylandsi Pithecia vanzolinii Marsh, L.K. (2014): A taxonomic revision of the saki monkeys, Pithecia Desmarest, 1804. - Neotropical Primates, 21: 1-163. Tarsiidae Tarsius lariang Merker, S. & Groves, C.P. (2006): Tarsius lariang: A new primate species from Western Central Sulawesi. - International Journal of Primatology, 27(2): 465-485. Tarsiidae Tarsius tumpara Shekelle, m., Groves, C., Merker, S. & Supriatna, J. (2010): Tarsius tumpara: A new tarsier species from Siau Island, North Sulawesi. - Primate Conservation, 23: 55-64. PROBOSCIDEA Elephantidae Loxodonta africana Wilson, D. E. & Reeder, D. m. (1993): Mammal Species of the World: a Taxonomic and Geographic Reference. Second edition. xviii + 1207 pp., Washington (Smithsonian Institution Press). SCANDENTIA Tupaiidae Tupaia everetti Roberts, T. E., Lanier, H. C., Sargis, E. J. & Olson, L. E. (2011): Molecular phylogeny of treeshrews (Mammalia: Scandentia) and the timescale of diversification in Southeast Asia. - Molecular Phylogenetics and Evolution, 60 (3): 358-372. Tupaiidae Tupaia palawanensis Sargis, E. J., Campbell, K. K. & Olson, L. E.(2014): Taxonomic boundaries and craniometric variation in the treeshrews (Scandentia, Tupaiidae) from the Palawan faunal region. - Journal of Mammalian Evolution, 21 (1): 111-123. AVES APODIFORMES order- and family-level names for birds Morony, J. J., Bock, W. J. & Farrand, J., Jr. (1975): Reference List of the Birds of the World. American Museum of Natural History. 207 pp. all bird species  with the exception of the taxa mentioned below Dickinson, E.C. (ed.)(2003): The Howard and Moore Complete Checklist of the Birds of the World. Revised and enlarged 3rd Edition. 1039 pp. London (Christopher Helm). in combination with Dickinson, E.C. (2005): Corrigenda 4 (02.06.2005) to Howard & Moore Edition 3 (2003). http://www.naturalis.nl/sites/naturalis.en/contents/i000764/corrigenda%204_final.pdf (available on the CITES website) Trochilidae Chlorostilbon lucidus Pacheco, J. F. & Whitney, B. M. (2006): Mandatory changes to the scientific names of three Neotropical birds. - Bull. Brit. Orn. Club, 126: 242-244. Trochilidae Eriocnemis isabellae CortÃ ©s-Diago, A., Ortega, L. A., Mazariegos-Hurtado, L. & Weller, A.-A. (2007): A new species of Eriocnemis (Trochilidae) from southwest Colombia. - Ornitologia Neotropical, 18:161-170. Trochilidae Phaethornis aethopyga Piacentini, V. Q., Aleixo, A. & Silveira, L. F. (2009): Hybrid, subspecies or species? The validity and taxonomic status of Phaethornis longuemareus aethopyga Zimmer, 1950 (Trochilidae). - Auk, 126: 604-612. FALCONIFORMES Accipitridae Aquila hastata Parry, S. J., Clark, W. S. & Prakash, V. (2002) On the taxonomic status of the Indian Spotted Eagle Aquila hastata. - Ibis, 144: 665-675. Accipitridae Buteo socotraensis Porter, R. F. & Kirwan, G. M. (2010): Studies of Socotran birds VI. The taxonomic status of the Socotra Buzzard. - Bulletin of the British Ornithologists' Club, 130 (2): 116-131. Falconidae Micrastur mintoni Whittaker, A. (2002): A new species of forest-falcon (Falconidae: Micrastur) from southeastern Amazonia and the Atlantic rainforests of Brazil. - Wilson Bulletin, 114: 421-445. PASSERIFORMES Muscicapidae Garrulax taewanus Collar, N. J. (2006): A partial revision of the Asian babblers (Timaliidae). - Forktail, 22: 85-112. PSITTACIFORMES Cacatuidae Cacatua goffiniana Roselaar, C. S. & Michels, J. P. (2004): Nomenclatural chaos untangled, resulting in the naming of the formally undescribed Cacatua species from the Tanimbar Islands, Indonesia (Psittaciformes: Cacatuidae). -- Zoologische Verhandelingen, 350: 183-196. Loriidae Trichoglossus haematodus Collar, N. J. (1997) Family Psittacidae (Parrots). In del Hoyo, J., Elliot, A. and Sargatal, J. (eds.), Handbook of the Birds of the World, 4 (Sandgrouse to Cuckoos): 280-477. Barcelona (Lynx Edicions). Psittacidae Aratinga maculata Nemesio, A. & Rasmussen, C. (2009): The rediscovery of Buffon's Guarouba or Perriche jaune: two senior synonyms of Aratinga pintoi Silveira, Lima & HÃ ¶fling, 2005 (Aves: Psittaciformes). - Zootaxa, 2013: 1-16. Psittacidae Forpus modestus Pacheco, J. F. & Whitney, B. M. (2006): Mandatory changes to the scientific names of three Neotropical birds. - Bull. Brit. Orn. Club, 126: 242-244. Psittacidae Pionopsitta aurantiocephala Gaban-Lima, R., Raposo, M. A. & HÃ ¶fling, E. (2002): Description of a new species of Pionopsitta (Aves: Psittacidae) endemic to Brazil. - Auk, 119: 815-819. Psittacidae Poicephalus robustus Poicephalus fuscicollis Coetzer, W.G., Downs, C.T., Perrin, M.R. & Willows-Munro, S. (2015): Molecular Systematics of the Cape Parrot (Poicephalus robustus). Implications for Taxonomy and Conservation. - PLoS ONE, 10(8):e0133376. doi: 10.1371/journal.pone.0133376. Psittacidae Psittacula intermedia Collar, N. J. (1997) Family Psittacidae (Parrots). In del Hoyo, J., Elliot, A. and Sargatal, J. (eds.), Handbook of the Birds of the World, 4 (Sandgrouse to Cuckoos): 280-477. Barcelona (Lynx Edicions). Psittacidae Pyrrhura griseipectus Olmos, F., Silva, W. A. G. & Albano, C. (2005: Grey-breasted Conure Pyrrhura griseipectus, an overlooked endangered species. - Cotinga, 24: 77-83. Psittacidae Pyrrhura parvifrons Arndt, T. (2008): Anmerkungen zu einigen Pyrrhura-Formen mit der Beschreibung einer neuen Art und zweier neuer Unterarten. - Papageien, 8: 278-286. STRIGIFORMES Strigidae Glaucidium mooreorum Da Silva, J. M. C., Coelho, G. & Gonzaga, P. (2002): Discovered on the brink of extinction: a new species of pygmy owl (Strigidae: Glaucidium) from Atlantic forest of northeastern Brazil. - Ararajuba, 10(2): 123-130. Strigidae Ninox burhani Indrawan, M. & Somadikarta, S. (2004): A new hawk-owl from the Togian Islands, Gulf of Tomini, central Sulawesi, Indonesia. - Bulletin of the British Ornithologists' Club, 124: 160-171. Strigidae Otus thilohoffmanni Warakagoda, D. H. & Rasmussen, P. C. (2004): A new species of scops-owl from Sri Lanka. - Bulletin of the British Ornithologists' Club, 124(2): 85-105. REPTILIA CROCODYLIA & RHYNCHOCEPHALIA Crocodylia & Rhynchocephalia except for the taxa listed below Wermuth, H. & Mertens, R. (1996) (reprint): SchildkrÃ ¶te, Krokodile, BrÃ ¼ckenechsen. xvii + 506 pp. Jena (Gustav Fischer Verlag). Crocodylidae Crocodylus johnstoni Tucker, A. D. (2010): The correct name to be applied to the Australian freshwater crocodile, Crocodylus johnstoni [Krefft, 1873]. - Australian Zoologist, 35(2): 432-434. Sphenodontidae Sphenodon spp. Hay, J. M., Sarre, S. D., Lambert, D. m., Allendorf, F. W. & Daugherty, C. H. (2010): Genetic diversity and taxonomy: a reassessment of species designation in tuatara (Sphenodon: Reptilia). - Conservation Genetics, 11 (93): 1063-1081. SAURIA for delimitation of families within the Sauria Pough, F. H., Andrews, R. M., Cadle, J. E., Crump, M. L., Savitzky, A. H. & Wells, K. D. (1998): Herpetology. Upper Saddle River/New Jersey (Prentice Hall). Agamidae Saara spp. Uromastyx spp. Wilms, T. M., BÃ ¶hme, W., Wagner, P., Lutzmann, N. & Schmitz, A. (2009): On the phylogeny and taxonomy of the genus Uromastyx Merrem, 1820 (Reptilia: Squamata: Agamidae: Uromastycinae) - resurrection of the genus Saara Gray, 1845. - Bonner zool. BeitrÃ ¤ge, 56(1-2): 55-99. Chamaeleonidae Chamaleonidae spp. Glaw, F. (2015): Taxonomic checklist of chamaeleons (Squamata: Chamaeleonidae). -- Vertebrate Zoology, 65(2): 167-246. (http://www.senckenberg.de/files/content/forschung/publikationen/vertebratezoology/vz65-2/01_vertebrate_zoology_65-2_glaw_167-246.pdf) Cordylidae Cordylidae spp. except the taxon mentioned below Stanley, E. L., Bauer, A. M., Jackman, T. R., Branch, W. R. & P. le F. N. (2011): Between a rock and a hard polytomy: rapid radiation in the rupicolous girdled lizards (Squamata: Cordylidae). - Molecular Phylogenetics and Evolution, 58(1): 53-70. Cordylidae Cordylus marunguensis Greenbaum, E., Stanley, E. L., Kusamba, C., Moninga, W. m., Goldberg, S. R. & Cha (2012): A new species of Cordylus (Squamata: Cordylidae) from the Marungu Plateau of south-eastern Democratic Republic of the Congo. - African Journal of Herpetology, 61 (1): 14-39. Gekkonidae Dactylonemis spp. Hoplodactylus spp. Mokopirirakau spp. Nielsen, S. V., Bauer, A. M., Jackman, T. R., Hitchmough, R. A. & Daugherty, C. H. (2011): New Zealand geckos (Diplodactylidae): Cryptic diversity in a post-Gondwanan lineage with trans-Tasman affinities. - Molecular Phylogenetics and Evolution, 59 (1): 1-22. Gekkonidae Nactus serpensinsula Kluge, A.G. (1983): Cladistic relationships among gekkonid lizards. - Copeia, 1983(no. 2): 465-475. Gekkonidae Naultinus spp. Nielsen, S. V., Bauer, A. M., Jackman, T. R., Hitchmough, R. A. & Daugherty, C. H. (2011): New Zealand geckos (Diplodactylidae): Cryptic diversity in a post-Gondwanan lineage with trans-Tasman affinities. - Molecular Phylogenetics and Evolution, 59 (1): 1-22. Gekkonidae Phelsuma spp. Rhoptropella spp. Glaw, F. & RÃ ¶sler, H. (2015): Taxonomic checklist of the day geckos of the genera Phelsuma Gray, 1825 and Rhoptropella Hewitt, 1937 (Squamata: Gekkonidae). - Vertebrate Zoology, 65(2): 167-246) (http://www.senckenberg.de/files/content/forschung/publikationen/vertebratezoology/vz65-2/02_vertebrate_zoology_65-2_glaw-roesler_247-283.pdf) Gekkonidae Toropuku spp. Tukutuku spp. Woodworthia spp. Nielsen, S. V., Bauer, A. M., Jackman, T. R., Hitchmough, R. A. & Daugherty, C. H. (2011): New Zealand geckos (Diplodactylidae): Cryptic diversity in a post-Gondwanan lineage with trans-Tasman affinities. - Molecular Phylogenetics and Evolution, 59 (1): 1-22. Gekkonidae Uroplatus spp. except for the taxa mentioned below Raxworthy, C.J. (2003): Introduction to the reptiles. - In: Goodman, S.M. & Bernstead, J.P. (eds.), The natural history of Madagascar: 934-949. Chicago. Gekkonidae Uroplatus finiavana Ratsoavina, F.M., Louis jr., E.E., Crottini, A., Randrianiaina, R.-D., Glaw, F. & Vences, M. (2011): A new leaf tailed gecko species from northern Madagascar with a preliminary assessment of molecular and morphological variability in the Uroplatus ebenaui group. - Zootaxa, 3022: 39-57. Gekkonidae Uroplatus giganteus Glaw, F., Kosuch, J., Henkel, W. F., Sound, P. and BÃ ¶hme, W. (2006): Genetic and morphological variation of the leaf-tailed gecko Uroplatus fimbriatus from Madagascar, with description of a new giant species. - Salamandra, 42: 129-144. Gekkonidae Uroplatus pietschmanni BÃ ¶hle, A. & SchÃ ¶necker, P. (2003): Eine neue Art der Gattung Uroplatus DumÃ ©ril, 1805 aus OstMadagaskar (Reptilia: Squamata: Gekkonidae). - Salamandra, 39(3/4): 129-138. Gekkonidae Uroplatus sameiti Raxworthy, C.J., Pearson, R.G., Zimkus, B.M., Reddy, S., Deo, A.J., Nussbaum, R.A. & Ingram, C.M. (2008): Continental speciation in the tropics: contrasting biogeographic patterns of divergence in the Uroplatus leaf-tailed gecko radiation of Madagascar. - Journal of Zoology, 275: 423-440. Iguanidae Iguanidae spp. except for the taxa mentioned below Hollingsworth, B. D. (2004): The Evolution of Iguanas: An Overview of Relationships and a Checklist of Species. pp. 19-44. In: Alberts, A. C., Carter, R. L., Hayes, W. K. & Martins, E. P. (Eds), Iguanas: Biology and Conservation. Berkeley (University of California Press). Iguanidae Brachylophus bulabula Keogh, J. S., Edwards, D. L., Fisher, R. N. & Harlow, P. S. (2008): Molecular and morphological analysis of the critically endangered Fijian iguanas reveals cryptic diversity and a complex biogeographic history. - Phil. Trans. R. Soc. B, 363(1508): 3413-3426. Iguanidae Conolophus marthae Gentile, G. & Snell, H. (2009): Conolophus marthae sp. nov. (Squamata, Iguanidae), a new species of land iguana from the GalÃ ¡pagos archipelago. - Zootaxa, 2201: 1-10. Iguanidae Cyclura lewisi Burton, F. J. (2004): Revision to Species Cvclura nubila lewisi, the Grand Cayman Blue Iguana - Caribbean Journal of Science, 40(2): 198-203. Iguanidae Phrynosoma blainvillii Phrynosoma cerroense Phrynosoma wigginsi Montanucci, R.R. (2004): Geographic variation in Phrynosoma coronatum (Lacertilia, Phrynosomatidae): further evidence for a peninsular archipelago. - Herpetologica, 60: 117. Teiidae Teiidae spp. Harvey, M. B., Ugueto, G. N. & Gutberlet, R. L. Jr. (2012): Review of teiid morphology with a revised taxonomy and phylogeny of the Teiidae (Lepidosauria: Squamata). - Zootaxa, 3459: 1-156. Varanidae Varanidae spp. except for the taxa mentioned below BÃ ¶hme, W. (2003): Checklist of the living monitor lizards of the world (family Varanidae) - Zoologische Verhandelingen. Leiden, 341: 1-43. in combination with Koch, A., Auliya, M. & Ziegler, T. (2010): Updated Checklist of the living monitor lizards of the world (Squamata: Varanidae). - Bonn zool. Bull., 57(2): 127-136. Varanidae Varanus bangonorum Varanus dalubhasa Welton, L. J., Travers, S. L., Siler, C. D. & Brown, R. M. (2014): Integrative taxonomy and phylogeny-based species delimitation of Philippine water monitor lizards (Varanus salvator complex) with descriptions of two new cryptic species. - Zootaxa, 3881 (3): 201-227. Varanidae Varanus hamersleyensis Maryan, B., Oliver, P. M., Fitch, A. J. & O'Connell, M. (2014): Molecular and morphological assessment of Varanus pilbarensis (Squamata: Varanidae), with a description of a new species from the southern Pilbara, Western Australia. - Zootaxa, 3768 (2): 139-158. Varanidae Varanus nesterovi BÃ ¶hme, W., Ehrlich, K., Milto, K. D., Orlov, N. & Scholz, S. (2015): A new species of desert monitor lizard (Varanidae: Varanus: Psammosaurus) from the western Zagros region (Iraq, Iran). - Russian Journal of Herpetology, 22 (1): 41-52. Varanidae Varanus samarensis Koch, A., Gaulke, M. & BÃ ¶hme, W. (2010): Unravelling the underestimated diversity of Philippine water monitor lizards (Squamata: Varanus salvator complex), with the description of two new species and a new subspecies. - Zootaxa, 2446: 1-54. Varanidae Varanus sparnus Doughty, P., Kealley, L., Fitch, A. & Donnellan, S. C. (2014): A new diminutive species of Varanus from the Dampier Peninsula, western Kimberley region, Western Australia. - Records of the Western Australian Museum, 29: 128-140. SERPENTES Loxocemidae spp. Pythonidae spp. Boidae spp. Bolyeriidae spp. Tropidophiidae spp. Viperidae spp. except for the retention of the genera Acrantophis, Sanzinia, Calabaria, Lichanura, the recognition of Epicrates maurus as valid species and except for the species mentioned below McDiarmid, R. W., Campbell, J. A. & TourÃ ©, T. A. (1999): Snake Species of the World. A Taxonomic and Geographic Reference. Volume 1, Washington, DC. (The Herpetologists' League). Boidae Candoia paulsoni Candoia superciliosa Smith, H. M., Chiszar, d., Tepedelen, K. & van Breukelen, F. (2001): A revision of the bevelnosed boas (Candoia carinata complex) (Reptilia: Serpentes). - Hamadryad, 26(2): 283-315. Boidae Corallus batesii Henderson, R. W., Passos, P. & Feitosa, D. (2009); Geographic variation in the Emerald Treeboa, Corallus caninus (Squamata: Boidae). - Copeia, 2009 (3): 572-582. Boidae Epicrates crassus Epicrates assisi Epicrates alvarezi Passos, P. & Fernandes, R. (2008): Revision of the Epicrates cenchria complex (Serpentes: Boidae). - Herpetol. Monographs, 22: 1-30. Boidae Eryx borrii Lanza, B. & Nistri, A. (2005): Somali Boidae (genus Eryx Daudin 1803) and Pythonidae (genus Python Daudin 1803) (Reptilia Serpentes). - Tropical Zoology, 18(1): 67-136. Boidae Eunectes beniensis Dirksen, L. (2002): Anakondas. NTV Wissenschaft. Colubridae Xenochrophis piscator Xenochrophis schnurrenbergeri Xenochrophis tytleri Vogel, G. & David, P. (2012): A revision of the species group of Xenochrophis piscator (Schneider, 1799) (Squamata: Natricidae). - Zootaxa, 3473: 1-60. Elapidae Micrurus ruatanus McCranie, J. R. (2015): A checklist of the amphibians and reptiles of Honduras, with additions, comments on taxonomy, some recent taxonomic decisions, and areas of further studies needed. - Zootaxa, 3931 (3): 352-386. Elapidae Naja atra Naja kaouthia WÃ ¼ster, W. (1996): Taxonomic change and toxinology: systematic revisions of the Asiatic cobras (Naja naja species complex) - Toxicon, 34: 339-406. Elapidae Naja mandalayensis Slowinski, J. B. & WÃ ¼ster, W. (2000.): A new cobra (Elapidae: Naia) from Myanmar (Burma) - Herpetologica, 56: 257-270. Elapidae Naja oxiana Naja philippinensis Naja sagittifera Naja samarensis Naja siamensis Naja sputatrix Naja sumatrana WÃ ¼ster, W. (1996): Taxonomic change and toxinology: systematic revisions of the Asiatic cobras (Naja naja species complex) - Toxicon, 34: 339-406. Pythonidae Leiopython bennettorum Leiopython biakensis Leiopython fredparkeri Leiopython huonensis Leiopython hoserae Schleip, W. D. (2008): Revision of the genus Leiopython Hubrecht 1879 (Serpentes: Pythonidae) with the redescription of taxa recently described by Hoser (2000) and the description of new species. - Journal of Herpetology, 42(4): 645-667. Pythonidae Morelia clastolepis Morelia kinghorni Morelia nauta Morelia tracyae Harvey, M. B., Barker, D. B., Ammerman, L. K. & Chippindale, P. T. (2000): Systematics of pythons of the Morelia amethistina complex (Serpentes: Boidae) with the description of three new species - Herpetological Monographs, l4: 139-185. Pythonidae Python bivittatus Jacobs, H. J., Auliya, M. & BÃ ¶hme, W. (2009): Zur Taxonomie des Dunklen Tigerpythons, Python molurus bivittatus KUHL, 1820, speziell der Population von Sulawesi. - Sauria, 31: 5-16. Pythonidae Python breitensteini Python brongersmai Keogh, J. S., Barker, D. G. & Shine, R. 2001.Heavily exploited but poorly known: systematics and biogeography of commercially harvested pythons (Python curtus group) in Southeast Asia  Biological Journal of the Linnean Society, 73: 113-129. Pythonidae Python kyaiktiyo Zug, G.R., Grotte, S. W. & Jacobs, J. F. (2011): Pythons in Burma: Short-tailed python (Reptilia: Squamata). - Proc. biol. Soc. Washington, 124(2): 112-136. Pythonidae Python natalensis Broadley, D. G. (1999): The southern African python, Python natalensis A. Smith 1840, is a valid species. - African Herp News, 29: 31-32. Tropidophiidae Tropidophis spp. except for the taxa mentioned below Hedges, S.B. (2002): Morphological variation and the definition of species in the snake genus Tropidophis (Serpentes, Tropidophiidae). - Bulletin of the Natural History Museum, London (Zoology), 68 (2): 83-90. Tropidophiidae Tropidophis celiae Hedges, B. S., Estrada, A. R. & Diaz, L. M. (1999): New snake (Tropidophis) from western Cuba - Copeia, 1999(2): 376-381. Tropidophiidae Tropidophis grapiuna Curcio, F. F., Sales Nunes, P. M., Suzart Argolo, A. J., Skuk, G. & Rodrigues, M. T. (2012): Taxonomy of the South American dwarf boas of the genus Tropidophis Bibron, 1840, with the description of two new species from the Atlantic forest (Serpentes: Tropidophiidae). - Herpetological Monographs, 26 (1): 80-121. Tropidophiidae Tropidophis hendersoni Hedges, B. S. & Garrido, O. (2002): A new snake of the genus Tropidophis (Tropidophiidae) from Eastern Cuba - Journal of Herpetology, 36:157-161. Tropidophiidae Tropidophis morenoi Hedges, B. S., Garrido, O. & Diaz, L. M. (2001): A new banded snake of the genus Tropidophis (Tropidophiidae) from north-central Cuba - Journal of Herpetology,35: 615-617. Tropidophiidae Tropidophis preciosus Curcio, F. F., Sales Nunes, P. M., Suzart Argolo, A. J., Skuk, G. & Rodrigues, M. T. (2012): Taxonomy of the South American dwarf boas of the genus Tropidophis Bibron, 1840, with the description of two new species from the Atlantic forest (Serpentes: Tropidophiidae). - Herpetological Monographs, 26 (1): 80-121. Tropidophiidae Tropidophis spiritus Hedges, B. S. & Garrido, O. (1999): A new snake of the genus Tropidophis (Tropidophiidae) from central Cuba - Journal of Herpetology, 33: 436-441. Tropidophiidae Tropidophis xanthogaster DomÃ ­nguez, M., Moreno, L. V. & Hedges, S. B. (2006): A new snake of the genus Tropidophis (Tropidophiidae) from the Guanahacabibes Peninsula of Western Cuba. - Amphibia-Reptilia, 27(3): 427-432. TESTUDINES Testudines order names Wermuth, H. & Mertens, R. (1996) (reprint): SchildkrÃ ¶te, Krokodile, BrÃ ¼ckenechsen. xvii + 506 pp. Jena (Gustav Fischer Verlag). species and family names  with the exception of the retention of the following names Mauremys iversoni, Mauremys pritchardi, Ocadia glyphistoma, Ocadia philippeni, Sacalia pseudocellata, and except for the taxa mentioned below Fritz, U. & HavaÃ ¡, P. (2007): Checklist of Chelonians of the World. - Vertebrate Zoology, 57(2): 149-368. Dresden. ISSN 1864-5755 [without its appendix] Emydidae Graptemys pearlensis Ennen, J. R., Lovich, J. E., Kreiser, B. R., Selman, W. & Qualls, C. P. (2010): Genetic and morphological variation between populations of the Pascagoula Map Turtle (Graptemys gibbonsi) in the Pearl and Pascagoula Rivers with description of a new species. - Chelonian Conservation and Biology, 9(1): 98-113. Geoemydidae Batagur affinis Praschag, P., Sommer, R. S., McCarthy, C., Gemel, R. & Fritz, U. (2008): Naming one of the world's rarest chelonians, the southern Batagur. - Zootaxa, 1758: 61-68. Geoemydidae Batagur borneoensis, Batagur dhongoka, Batagur kachuga, Batagur trivittata Praschag, P., HundsdÃ ¶rfer, A. K. & Fritz, U. (2007): Phylogeny and taxonomy of endangered South and South-east Asian freshwater turtles elucidates by mtDNA sequence variation (Testudines: Geoemydidae: Batagur, Callagur, Hardella, Kachuga, Pangshura). - Zoologica Scripta, 36: 429-442. Geoemydidae Cuora bourreti Cuora picturata Spinks, P.Q., Thomson, R.C., Zhang, Y.P., Che, J., Wu, Y. & Shaffer, H.B. (2012): Species boundaries and phylogenetic relationships in the critically endangered Asian box turtle genus Cuora. - Molecular Phylogenetics and Evolution, 63: 656-667. doi:10.1016/j.ympev.2012.02.014. Geoemydidae Cyclemys enigmatica, Cyclemys fusca Cyclemys gemeli Cyclemys oldhamii Fritz, U., Guicking, D., Auer, M., Sommer, R. s., Wink, M. & HundsdÃ ¶rfer, A. K. (2008): Diversity of the Southeast Asian leaf turtle genus Cyclemys: how many leaves on its tree of life? - Zoologica Scripta, 37: 367-390. Geoemydidae Mauremys reevesii Barth, D., Bernhard, D., Fritzsch, G. & U. Fritz (2004): The freshwater turtle genus Mauremys (Testudines, Geoemydidae) - a textbook example of an east-west disjunction or a taxonomic misconcept? - Zoologica Scripta, 33: 213-221. Testudinidae Centrochelys sulcata Turtle Taxonomy Working Group [van Dijk, P. P., Iverson, J. B., Rhodin, A. G. J., Shaffer, H. B. & Bour, R.] (2014): Turtles of the world, 7th edition: Annotated checklist of taxonomy, synonymy, distribution with maps, and conservation status. 000. v7. - Chelonian Research Monographs, 5 doi: 10.3854/crm.5.000.checklist.v7.2014. Testudinidae Chelonoidis carbonarius Chelonoidis denticulatus Chelonoidis niger Olson, S.L. & David, N. (2014): The gender of the tortoise genus Chelonoidis Fitzinger, 1835 (Testudines: Testudinidae). - Proceedings of the Biological Society of Washington, 126(4): 393-394. Testudinidae Gopherus morafkai Murphy, R. W., Berry, K. H., Edwards, T., LevitÃ ³n, A. E., Lathrop, A. & Riedle, J. D. (2011): The dazed and confused identity of Agassiz's land tortoise, Gopherus agassizii (Testudines, Testudinidae) with the description of a new species, and its consequences for conservation. - Zookeys, 113: 39-71. Testudinidae Homopus solus Branch, W. R. (2007): A new species of tortoise of the genus Homopus (Chelonia: Testudinidae) from southern Namibia. - African Journal of Herpetology, 56(1): 1-21. Testudinidae Kinixys nogueyi Kinixys zombensis Kindler, C., Branch, W. R., Hofmeyr, M. D., Maran, J., Ã irokÃ ½, P., Vences, M., Harvey, J., Hauswaldt, J. S., Schleicher, A., Stuckas, H. & Fritz, U. (2012): Molecular phylogeny of African hinge-back tortoises (Kinixys): implications for phylogeography and taxonomy (Testudines: Testudinidae). - Journal of Zoological Systematics and Evolutionary Research, 50: 192-201. Trionychidae Lissemys ceylonensis Praschag, P., Stuckas, H., PÃ ¤ckert, M., Maran, J. & Fritz, U. (2011): Mitochondrial DNA sequences suggest a revised taxonomy of Asian flapshell turtles (Lissemys Smith, 1931) and the validity of previously unrecognized taxa (Testudines: Trionychidae). - Vertebrate Zoology, 61(1): 147-160. Trionychidae Nilssonia gangeticus Nilssonia hurum Nilssonia nigricans Praschag, P., HundsdÃ ¶rfer, A.K., Reza, A.H.M.A. & Fritz, U. (2007): Genetic evidence for wildliving Aspideretes nigricans and a molecular phylogeny of South Asian softshell turtles (Reptilia: Trionychidae: Aspideretes, Nilssonia). - Zoologica Scripta, 36:301-310. AMPHIBIA Amphibia spp. Taxonomic Checklist of Amphibian Species listed in the CITES Appendices and the Annexes of EC Regulation (EC) No 338/97. Species information extracted from Frost, D. R. (ed.) (2015), Amphibian Species of the World: a taxonomic and geographic reference, an online reference (http://research.amnh.org/herpetology/amphibia/index.html) Version 6.0 as of May 2015 with additional comments by the Nomenclature Specialist of the CITES Animals Committee. ELASMOBRANCHII, ACTINOPTERI, COELACANTHI AND DIPNEUSTI All fish species, except the genus Hippocampus Taxonomic Checklist of Fish species listed in the CITES Appendices and the Annexes of EC Regulation 338/97 (Elasmobranchii, Actinopteri, Coelacanthi, and Dipneusti, except the genus Hippocampus). Information extracted from Eschmeyer, W.N. & Fricke, R. (eds.): Catalog of Fishes, an online reference (http://researcharchive.calacademy.org/research/Ichthyology/catalog/fishcatmain.asp), version update from 3 February 2015. SYNGNATHIFORMES Syngnathidae Hippocampus spp. Horne, M. L. (2001): A new seahorse species (Syngnathidae: Hippocampus) from the Great Barrier Reef - Records of the Australian Museum, 53: 243-246. Kuiter, R. H. (2001): Revision of the Australian seahorses of the genus Hippocampus (Syngnathiformes: Syngnathidae) with a description of nine new species - Records of the Australian Museum, 53: 293-340. Kuiter, R. H. (2003): A new pygmy seahorse (Pisces: Syngnathidae: Hippocampus) from Lord Howe Island - Records of the Australian Museum, 55: 113-116. Lourie, S. A. & Randall, J. E. (2003): A new pygmy seahorse, Hippocampus denise (Teleostei: Syngnathidae), from the Indo-Pacific  Zoological Studies, 42: 284-291. Lourie, S. A., Vincent, A. C. J. & Hall, H. J. (1999): Seahorses. An identification guide to the world's species and their conservation. Project Seahorse (ISBN 0 9534693 0 1) (Second edition available on CD-ROM). Syngnathidae Hippocampus dahli Kuiter, R. H. (2001): Revision of the Australian seahorses of the genus Hippocampus (Syngnathiformes: Syngnathidae) with a description of nine new species - Records of the Australian Museum, 53: 293-340. Syngnathidae Hippocampus debelius Gomon, M. F. & Kuiter, R. H. (2009): Two new pygmy seahorses (Teleostei: Syngnathidae: Hippocampus) from the Indo-West Pacific. - Aqua, Int. J. of Ichthyology, 15(1): 37-44. Syngnathidae Hippocampus paradoxus Foster, R. & Gomon, M. F. (2010): A new seahorse (Teleostei: Syngnathidae: Hippocampus) from south-western Australia. - Zootaxa, 2613: 61-68. Syngnathidae Hippocampus patagonicus Piacentino, G. L. M. and Luzzatto, D. C. (2004): Hippocampus patagonicus sp. nov., new seahorse from Argentina (Pisces, Syngnathiformes). - Revista del Museo Argentino de Ciencias Naturales, 6(2): 339-349. Syngnathidae Hippocampus planifrons Kuiter, R. H. (2001): Revision of the Australian seahorses of the genus Hippocampus (Syngnathiformes: Syngnathidae) with a description of nine new species - Records of the Australian Museum, 53: 293-340. Syngnathidae Hippocampus pontohi Lourie, S. A. & Kuiter, R. H. (2008): Three new pygmy seahorse species from Indonesia (Teleostei: Syngnathidae: Hippocampus). - Zootaxa, 1963: 54-68. Syngnathidae Hippocampus satomiae Hippocampus severnsi Lourie, S. A. & Kuiter, R. H. (2008): Three new pygmy seahorse species from Indonesia (Teleostei: Syngnathidae: Hippocampus). - Zootaxa, 1963: 54-68. Syngnathidae Hippocampus tyro Randall, J. & Lourie, S. A. (2009): Hippocampus tyro, a new seahorse (Gasterosteiformes: Syngnathidae) from the Seychelles. - Smithiana Bulletin, 10: 19-21. Syngnathidae Hippocampus waleanus Gomon, M. F. & Kuiter, R. H. (2009): Two new pygmy seahorses (Teleostei: Syngnathidae: Hippocampus) from the Indo-West Pacific. -- Aqua, Int. J. of Ichthyology, 15(1): 37-44. ARACHNIDA ARANEAE Theraphosidae Aphonopelma albiceps Aphonopelma pallidum Brachypelma spp. except for the taxa mentioned below Taxonomic Checklist of CITES listed Spider Species, information extracted from Platnick, N. (2006), The World Spider Catalog, an online reference, Version 6.5 as of 7 April 2006. Theraphosidae Brachypelma ruhnaui lumped with Brachypelma albiceps treated as Aphonopelma albiceps under CITES Platnick, N. I. (2014): The World Spider Catalogue, V15. http://platnick.sklipkani.cz/html/ Theraphosidae Brachypelma kahlenbergi Rudloff, J.-P. (2008): Eine neue Brachypelma-Art aus Mexiko (Araneae: Mygalomorphae: Theraphosidae: Theraphosinae). - Arthropoda, 16(2): 26-30. SCORPIONES Scorpionidae Pandinus spp. except for the taxon mentioned below Lourenco, W. R. & Cloudsley-Thompson, J. C. (1996): Recognition and distribution of the scorpions of the genus Pandinus Thorell, 1876 accorded protection by the Washington Convention - Biogeographica, 72(3): 133-143. Pandinus roeseli Lourenco, W. R. (2014): Further considerations on the identity and distribution of Pandinus imperator (C. L. Koch, 1841) and description of a new species from Cameroon (Scorpiones: Scorpionidae). - Entomologische Mitteilungen aus dem Zoologischen Museum Hamburg, 17(192): 139-151. INSECTA COLEOPTERA Lucanidae Colophon spp. Bartolozzi, L. (2005): Description of two new stag beetle species from South Africa (Coleoptera: Lucanidae). - African Entomology, 13(2): 347-352. LEPIDOPTERA Papilionidae Ornithoptera spp. Trogonoptera spp. Troides spp. Matsuka, H. (2001): Natural History of Birdwing Butterflies. 367 pp. Tokyo (Matsuka Shuppan). (ISBN 4-9900697-0-6). HIRUDINOIDEA ARHYNCHOBDELLIDA Hirudinidae Hirudo medicinalis Hirudo verbana Nesemann, H. & Neubert, E. (1999): Annelida: Clitellata: Branchiobdellida, Acanthobdellea, Hirudinea. - SÃ ¼Ã wasserfauna von Mitteleuropa, vol. 6/2, 178 pp., Berlin (Spektrum Akad. Verlag). ISBN 3-8274-0927-6. BIVALVIA VENEROIDA Tridacnidae Tridacna ningaloo Penny, S. & Willan, R.C. (2014): Description of a new species of giant clam (Bivalvia: Tridacnidae) from Ningaloo Reef, Western Australia. - Molluscan Research, 34 (3): 201-211. Tridacnidae Tridacna noae Su, Y., Hung, J.-H., Kubo, H. & Liu, L.-L. (2014): Tridacna noae (RÃ ¶ding, 1798) - a valid giant clam species separated from T. maxima (RÃ ¶ding, 1798) by morphological and genetic data.  Raffles Bulletin of Zoology, 62: 124-135. ANTHOZOA AND HYDROZOA all CITES listed species Taxonomic Checklist of all CITES listed Coral Species, based on information compiled by UNEP- WCMC 2012 FLORA Taxon concerned Taxonomic reference General Reference Generic names For the generic names of all plants listed in the Appendices, unless they are superseded by standard checklists adopted by the CoP. The Plant-Book, second edition, [D. J. Mabberley, 1997, Cambridge University Press (reprinted with corrections 1998)] for the generic names of all plants listed in the Appendices of the Convention, unless they are superseded by standard checklists adopted by the Conference of the Parties) General Reference Generic names For generic synonyms not mentioned in The Plant- Book, unless they are superseded by standard checklists adopted by the CoP. A Dictionary of Flowering Plants and Ferns, 8th edition, (J. C. Willis, revised by H. K. Airy Shaw, 1973, Cambridge University Press) for generic synonyms not mentioned in The Plant-Book, unless they are superseded by standard checklists adopted by the Conference of the Parties as referenced below. AMARYLLIDACEAE, PRIMULACEAE Cyclamen, Galanthus and Sternbergia CITES Bulb Checklist (A. P. Davis et al., 1999, compiled by the Royal Botanic Gardens, Kew, United Kingdom of Great Britain and Northern Ireland) as a guideline when making reference to the names of species of Cyclamen and Galanthus and Sternbergia. APOCYNACEAE Pachypodium spp. CITES Aloe and Pachypodium Checklist (U. Eggli et al., 2001, compiled by StÃ ¤dtische Sukkulenten- Sammlung, Zurich, Switzerland, in collaboration with the Royal Botanic Gardens, Kew, United Kingdom of Great Britain and Northern Ireland) and its update: An Update and Supplement to the CITES Aloe & Pachypodium Checklist [J. M. LÃ ¼thy (2007), CITES Management Authority of Switzerland, Bern, Switzerland] as a guideline when making reference to the names of species of Aloe and Pachypodium. Hoodia spp. Plants of Southern Africa: an annotated checklist. Germishuizen, G. & Meyer N. L. (eds.) (2003). Strelitzia 14: 150-151. National Botanical Institute, Pretoria, South Africa as a guideline when making reference to the names of species of Hoodia. CACTACEAE All Cactaceae. CITES Cactaceae Checklist third edition, (2016, compiled by D. Hunt) as a guideline when making reference to names of species of Cactaceae. It is available as a pdf on the CITES section of the website of the Royal Botanic Gardens, Kew, UK. https://www.kew.org/sites/default/files/CITES%20Cactaceae%20Checklist_CCC3_170629.pdf. CYCADACEAE, STANGERIACEAE and ZAMIACEAE All Cycadaceae, Stangeriaceae and Zamiaceae. The World List of Cycads: CITES and Cycads: Checklist 2013 (Roy Osborne, Michael A. Calonje, Ken D. Hill, Leonie Stanberg and Dennis Wm. Stevenson) in CITES and Cycads a user's guide (Rutherford, C. et al., Royal Botanic Gardens, Kew. UK 2013), as a guideline when making reference to names of species of Cycadaceae, Stangeriaceae and Zamiaceae. DICKSONIACEAE Dicksonia species of the Americas. Dicksonia species of the Americas (2003, compiled by Bonn Botanic Garden and the Federal Agency for Nature Conservation, Bonn, Germany) as a guideline when making reference to the names of species of Dicksonia. DROSERACEAE, NEPHENTACEAE, SARRACENIACEAE Dionaea, Nepenthes and Sarracenia. CITES Carnivorous Plant Checklist, (B. von Arx et al., 2001, Royal Botanic Gardens, Kew, United Kingdom of Great Britain and Northern Ireland) as a guideline when making reference to names of species of Dionaea, Nepenthes and Sarracenia. EBANACEAE Diospyros spp. - populations of Madagascar. The genus Diospyros in Madagascar: a Preliminary Checklist for CITES Parties (CVPM 2016) based on the Catalogue of the Vascular Plants of Madagascar is available on the Catalogue website. This reference is to be used as a guideline when making reference to the names of species of Diospyros from Madagascar. See http://www.tropicos.org/ProlectWebPortal.aspx?pagename=Diospyros&prolectid=17. There is a link to the page here: http://www.tropicos.org/Name/40031908?proiectid=17 and the pdf download is here: http://www.tropicos.org/docs/MadCat/Diospyros%20checklist%2028.03.2016.pdf EUPHORBIACEAE Succulent species of Euphorbia. The CITES Checklist of Succulent Euphorbia Taxa (Euphorbiaceae), Second edition (S. Carter and U. Eggli, 2003, published by the Federal Agency for Nature Conservation, Bonn, Germany) as a guideline when making reference to the names of species of succulent euphorbias. LEGUMINACEAE Dalbergia spp. - populations of Madagascar A Preliminary Dalbergia checklist for Madagascar for CITES (CVPM 2014) based on the Catalogue of the Vascular Plants of Madagascar is available as a pdf on the CITES website as SC65 Inf. 21. This reference is to be used as a guideline when making reference to the names of species of Dalbergia from Madagascar. See: https://cites.org/sites/default/files/eng/com/sc/65/Inf/E-SC65-Inf-21.pdf LILIACEAE Aloe spp. CITES Aloe and Pachypodium Checklist (U. Eggli et al., 2001, compiled by StÃ ¤dtische Sukkulenten- Sammlung, Zurich, Switzerland, in collaboration with the Royal Botanic Gardens, Kew, United Kingdom of Great Britain and Northern Ireland) and its update: An Update and Supplement to the CITES Aloe & Pachypodium Checklist [J. M. LÃ ¼thy (2007), CITES Management Authority of Switzerland, Bern, Switzerland] as a guideline when making reference to the names of species of Aloe and Pachypodium ORCHIDACEAE Laelia, Paphiopedilum, Phalaenopsis, Phragmipedium, Pleione and Sophronitis (Volume 1, 1995) and Cymbidium, Dendrobium, Disa, Dracula and Encyclia (Volume 2, 1997), and Aerangis, Angraecum, Ascocentrum, Bletilla, Brassavola, Calanthe, Catasetum, Miltonia, Miltonioides and Miltoniopsis, Renanthera, Renantherella, Rhynchostylis, Rossioglossum, Vanda and Vandopsis (Volume 3, 2001); and Aerides, Coelogyne, Comparettia and Masdevallia CITES Orchid Checklist, (compiled by the Royal Botanic Gardens, Kew, United Kingdom) as a guideline when making reference to the names of species of Cattleya, Cypripedium, Laelia, Paphiopedilum, Phalaenopsis, Phragmipedium, Pleione and Sophronitis (Volume 1, 1995) and Cymbidium, Dendrobium, Disa, Dracula and Encyclia (Volume 2, 1997), and Aerangis, Angraecum, Ascocentrum, Bletilla, Brassavola, Calanthe, Catasetum, Miltonia, Miltonioides and Miltoniopsis, Renanthera, Renantherella, Rhynchostylis, Rossioglossum, Vanda and Vandopsis (Volume 3, 2001); and Aerides, Coelogyne, Comparettia and Masdevallia (Volume 4, 2006). Bulbophyllum spp. CITES checklist for Bulbophyllum and allied taxa (Orchidaceae). Sieder, A., Rainer, H., Kiehn, M. (2007): Address of the authors: Department of Biogeography and Botanical Garden of the University of Vienna; Rennweg 14, A-1030 Vienna (Austria) as a guideline when making reference to the names of species of Bulbophyllum. PALMAE Dypsis decipiens and Dypsis decaryi. Proposed Standard Reference for two CITES-listed palms endemic to Madagascar (CVPM 2016) based on the Catalogue of the Vascular Plants of Madagascar can be found as a pdf on the US Fish & Wildlife Service website. This is to be used as a guideline when making reference to Dypsis decipiens and Dypsis decaryi. See: http://www.fws.gov/international/ TAXACEAE Species of Taxus. World Checklist and Bibliography of Conifers (A. Farjon, 2001) as a guideline when making reference to the names of species of Taxus. ZYGOPHYLLACEAE Guaiacum spp. Usta de especies, nomenclatura y distribuciÃ ³n en el gÃ ©nero Guaiacum. Davila Aranda. P. & Schippmann, U. (2006): Medicinal Plant Conservation 12:50 as a guideline when making reference to the names of species of Guaiacum.